Exhibit 10.3

     
 
  SERVICE AGREEMENT NO. 49791
 
  CONTROL NO. 1995-04-30 — 0078

FSS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 20th day of November, 1995, by and
between:
COLUMBIA GAS TRANSMISSION CORPORATION
(“SELLER”)
AND
PENN FUEL GAS, INC.
(“BUYER”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Seller shall perform and Buyer shall receive
the service in accordance with the provisions of the effective FSS Rate Schedule
and applicable General Terms and Conditions of Seller’s FERC Gas Tariff, Second
Revised Volume No. 1 (Tariff), on file with the Federal Energy Regulatory
Commission (Commission), as the same may be amended or superseded in accordance
with the rules and regulations of the Commission. Seller shall store quantities
of gas for Buyer up to but not exceeding Buyer’s Storage Contract Quantity as
specified in Appendix A, as the same may be amended from time to time by
agreement between Buyer and Seller, or in accordance with the rules and
regulations of the Commission. Service hereunder shall be provided subject to
the provisions of Part 284.223 of Subpart G of the Commission’s regulations.
Buyer warrants that service hereunder is being provided on behalf of BUYER.
Section 2. Term. Service under this Agreement shall commence as of APRIL 01,
1998, or upon completion of facilities and shall continue in full force and
effect until OCTOBER 31, 2013, and from YEAR-to-YEAR thereafter unless
terminated by either party upon 2 YEARS’ written notice to the other prior to
the end of the initial term granted or any anniversary date thereafter.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Buyer may have under the Commission’s regulations
and Seller’s Tariff.
Section 3. Rates. Buyer shall pay the charges and furnish the Retainage
percentage set forth in the above-referenced Rate Schedule and specified in
Seller’s currently effective Tariff, unless otherwise agreed to by the parties
in writing and specified as an amendment to this Service Agreement.
Section 4. Notices. Notices to Seller under this Agreement shall be addressed to
it at Post Office Box 1273, Charleston, West Virginia 25325-1273, Attention:
Manager - Agreements Administration and notices to Buyer shall be addressed to
it at:
PENN FUEL GAS, INC.
ATTN: VP GAS SUPPLY
55 SOUTH 3RD STREET
OXFORD, PA 19363
until changed by either party by written notice.

 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT NO. 49791
CONTROL NO. 1995-04-30 — 0078
FSS SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: N/A.

          PENN FUEL GAS, INC.    
 
       
By:
Name:
  /s/ Terry H. Hunt
 
Terry H. Hunt    
Title:
  President and CEO    
Date:
  November 14, 1995    
 
        COLUMBIA GAS TRANSMISSION CORPORATION    
 
       
By:
Name:
  /s/ Stephen M. Warnick
 
Stephen M. Warnick    
Title:
  Vice President    
Date:
  November 20, 1995    

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.                    
 
  Control No. 1995-04-30 — 0078

Appendix A to Service Agreement No. 49791
Under Rate Schedule fss
Between (Seller) columbia gas transmission corporation
        and (Buyer) penn fuel gas, inc.

GFNT /  
THIS SERVICE AGREEMENT AND ITS EFFECTIVENESS ARE SUBJECT TO A PRECEDENT
AGREEMENT BETWEEN BUYER AND SELLER DATED MAY 18, 1995.

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.
 
  Control No. 1995-04-30 — 0078

Appendix A to Service Agreement No. 49791
Under Rate Schedule fss
Between (Seller) columbia gas transmission corporation
        and (Buyer) penn fuel gas, inc.

             
Storage Contract Quantity
    12,644   Dth  
 
           
Maximum Daily Storage Quantity
    138   Dth per day  

CANCELLATION OF PREVIOUS APPENDIX A
Service changes pursuant to this Appendix A shall become effective as of APRIL
01, 1998. This Appendix A shall cancel and supersede the previous Appendix A
effective as of  N/A, to the Service Agreement referenced above. With the
exception of this Appendix A, all other terms and conditions of said Service
Agreement shall remain in full force and effect.

         
 
        PENN FUEL GAS, INC.    
 
       
By:
Name:
  /s/ Terry H. Hunt
 
Terry H. Hunt    
Title:
  President and CEO    
Date:
  November 14, 1995    
 
        COLUMBIA GAS TRANSMISSION CORPORATION    
 
       
By:
  /s/ Stephen M. Warnick
 
   
Name:
  Stephen M. Warnick    
Title:
  Vice President    
Date:
  November 20, 1995    

 

 



--------------------------------------------------------------------------------



 



     
 
  Revision No. 1
 
  Control No. 2004-03-15 — 0005

Appendix A to Service Agreement No. 49791
Under Rate Schedule FSS

     
Between (Transporter)
  Columbia Gas Transmission Corporation
and (Shipper)
  PPL Gas Utilities Corporation

         
Storage Contract Quantity
  12,644   Dth
 
       
Maximum Daily Storage Quantity
  138   Dth per day

CANCELLATION OF PREVIOUS APPENDIX A
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No. 1 shall be effective from
November 1, 2013 through March 31, 2014.
þ Yes o No (Check applicable blank) This Appendix A, Revision No. 1 shall cancel
and supersede the Previous Appendix A, Revision No. 0 effective as of April 1,
1998, to the Service Agreement referenced above.
With the exception of this Appendix A, Revision No. 1 all other terms and
conditions of said Service Agreement shall remain in full force and effect.

                  PPL Gas Utilities Corporation            
 
               
By:
Name:
  /s/ Robert M. Geneczko
 
Robert M. Geneczko     [SEAL]    
Title:
  President PPL Gas Utilities            
Date:
  10/21/04            

          Columbia Gas Transmission Corporation    
 
       
By:
Name:
  /s/ T. N. Brasselle
 
T. N. Brasselle    
Title:
  MGR Customer Services    
Date:
  NOV 05 2004    

 

 